Citation Nr: 1714614	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-42 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sleep apnea, to include claimed as due to exposure to herbicide agents.


ATTORNEY FOR THE BOARD

A. Ali, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2015 and December 2015, the Board remanded the case to the RO for additional development. 

As noted in the December 2015 Board Remand, in November 2015, the Veteran argued that the RO made a clear and unmistakable error in a July 1969 rating decision denying service connection for a deviated nasal septum. The issue of whether there was clear and unmistakable error in the July 1969 rating decision has thus been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's current sleep apnea did not manifest in service and is unrelated to service, to include exposure to herbicide agents therein.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. See Pelegrini v. Principi, 18 Vet. App 112 (2004). 

The Veteran was issued timely and content-compliant VCAA notice in July 2008 correspondence.  An August 2008 response from the Veteran noted that he did not have any additional evidence regarding his appeal and requested that his claim be decided. The Veteran has had ample opportunity to respond to or supplement the record. He has not alleged that notice was less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error). Thus the VA's duty to notify has been satisfied.

Regarding the duty to assist, the RO has obtained the Veteran's STRs and VA records. In November 2015, the Veteran was provided with a VA examination to evaluate the nature and etiology of his sleep apnea. However, as this did not include an opinion addressing the Veteran's theory of exposure to Agent Orange or other herbicide in Vietnam as the cause, the same VA examiner in January 2016 considered this issue and provided an addendum opinion to the November 2015 VA examination report. The Board finds this to be adequate as it included a review of the Veteran's history and a physical examination that included all necessary findings. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). This examination, in the Board's judgment, shows a thorough consideration of the disability on appeal and provides the necessary information to adjudicate the claim. The Board finds that there has been substantial compliance with the Board's December 2015 remand instructions. The Veteran has not identified any evidence that remains outstanding. VA's duty to assist is also met. Accordingly, the Board will address the merits of the claim.

II. Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service. This may be accomplished by affirmatively showing inception during service. 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b). Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a). The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange. 38 U.S.C.A. § 1116(f). If a veteran was exposed to certain herbicide agents during active service, a presumption of service connection exists if a veteran is diagnosed with certain enumerated diseases associated with such exposure, even if there is no record of such disease during service. 38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection with proof of actual direct causation. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection. 38 U.S.C.A. § 1154(a). Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Factual Background

The Veteran seeks service connection for sleep apnea, relating it to Agent Orange or other herbicide agent exposure during his service in Vietnam as well as to obstruction to his breathing through a documented deviated nasal septum in service.

Service department records show that the Veteran served on active duty from September 1967 to June 1969. Service treatment records (STRs) are silent for any complaints, treatment or diagnosis of sleep apnea. There were no abnormalities noted on the Veteran's September 1967 induction examination or the June 1969 separation examination. In the June 1969 separation examination, on the Report of Medical History, the Veteran indicated that he had "ear, nose or throat" trouble. There was no further comment from the Veteran or the VA examiner in identifying the nature of the trouble. The Veteran was discharged in June 1969.

After service, VA treatment records in July 1969 show that the Veteran claimed nasal obstruction since trauma two years ago. The physician noted "septum small deviated to cause some obstruct[ion]."

The earliest documentation of the Veteran's sleep apnea is in August 2008. Private records show a sleep study was performed at that time, and the Veteran was given diagnoses of moderate obstructive sleep apnea with good response to a continuous positive airway pressure (CPAP) machine and morbid obesity. In September 2008, the Veteran sought a CPAP full mask and humidifier to treat his sleep apnea at the VA. 

VA records show that in May 2009 the Veteran came to the primary care clinic complaining of nasal congestion with rhinorrhea frequently. In January 2010, the Veteran complained of a runny nose with clear fluid. 

The Veteran was afforded a VA examination in September 2015. The examiner reviewed the Veteran's STRs, VA treatment records, and private medical records. The examiner also reviewed the Veteran's June 2008 sleep study, which showed moderate obstructive sleep apnea. The Veteran reported that it was his wife who noticed, about seven to eight years ago, he was snoring too much and would fall asleep anywhere, even after having slept all night. He stated that because the problem continued, he consulted with a private specialist who conducted a sleep study and diagnosed his sleep apnea. Since 2008, the Veteran indicated that he has been using a CPAP machine but admitted to not being able to get used to the mask. The examiner noted that the Veteran requires the use of a CPAP machine, but when asked if he currently had any findings, signs or symptoms attributable to sleep apnea, the Veteran's response was no. The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by an in-service injury, event or illness. The examiner's rationale was that by definition, obstructive sleep apnea (OSA) is a condition that causes trouble breathing during the deep stages of sleep when the individual is very relaxed and the muscles of the oropharynx, neck and the tongue collapses and closes the airway. She noted that this type of apnea affects about 4 to 9 percent of middle-aged people in the United States. The examiner also reported that in over 50 percent of the cases of OSA, obesity is the major predisposing factor because it causes collapse of pharyngeal airways. She explained that the other factors for OSA are elongated uvula, loss of normal pharyngeal muscle tone, having a narrow throat, thick neck, and round head features which increase the risk of sleep apnea. The examiner noted that in this specific case, the Veteran has one of the major risk factors for sleep apnea, namely his obesity. She noted that since he started his medical treatment in the VA system, he has had a BMI (body mass index) greater than 30 which is classified as "obese" and his BMI has continued to rise to the point that at present his BMI is 36.35 which is nearly "morbid obesity" (which is greater than 40 BMI).

The VA examiner also considered the diagnosis of a deviated septum and opined that his septum deviation has not aggravated his sleep apnea because he has had this deviation for decades and the sleep apnea was diagnosed over 30 years after the diagnosis of the deviation. The deviation is shown to be minimal as reported on sinus X-rays taken in June 2009. In considering whether his septum deviation could be worsening his sleep apnea, the examiner stated that the deviation would need to be so significant that it must cause greater than 50 percent or more obstruction of the side of the nose in which the deviation is, and that this is not the case with the Veteran.

In January 2016, the examiner was asked to provide an addendum opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's obstructive sleep apnea had its onset during service or is causally and etiologically related to service, including, but not limited to, Agent Orange (herbicide agent) exposure, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by his service or any incident therein. The examiner's rationale was that the Veteran's sleep apnea symptoms and problems started several years ago, approximately 8 to 9 years ago when his wife started to complain about his loud snoring. The examiner noted that this occurred more than 35-38 years after he left service. She reported that it was then that Veteran decided to seek an evaluation and was diagnosed with the condition. The examiner reported that there were no related complaints while the Veteran was in service or any evidence on his outpatient treatment records at the VA primary care clinics where he initially began receiving medical treatment in 2000. Further there was no evidence of any treatment or complaints of problems which could be related to a problem of sleep apnea after getting out of service until September 2008, when the Veteran informed his VA primary care physician about the condition, and after he had a study done. Regarding the etiology of his sleep apnea, the VA examiner reasoned that it is more than a 50 percent probability that it is linked to his obesity. She indicated that the Veteran had a history of problems with his weight documented on his outpatient treatment records since 2000 when his BMI was greater than 30 which constituted a classification of "obese." His weight continued on an upward trend to the point where he reached a BMI of 38.35 in July 2014, which classified him as almost having "morbid obesity" because a BMI of greater than or equal to 40 is considered the threshold for it. The examiner explained that by definition, OSA is a condition that causes trouble breathing during the deep stages of sleep when the patient is very relaxed and the muscles of the oropharynx, neck and the tongue collapse and close the airway. The examiner asserted that in over 50 percent of the cases of OSA, obesity is the major predisposing factor since it causes a collapse of the pharyngeal airways.

IV. Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

It is not in dispute that the Veteran has sleep apnea, as private and VA records clearly show that such a disability has been diagnosed and that he is being treated for it. However, in considering the STRs as discussed above, sleep apnea is not affirmatively shown to have been manifested during service. Thus, on the basis of STRs alone, service connection for the claimed disability under 38 U.S.C.A §1110 and 38 C.F.R. § 3.303(a) is not warranted. 

A showing of continuity of symptomatology after service can also support his claims that his sleep apnea occurred in service. 38 C.F.R. § 3.303(b). Based on the foregoing evidence, there is no continuity of symptomatology after service to support the Veteran's claim under this theory. As establishing service connection via this avenue is limited to those chronic disabilities listed in 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the theory of continuity of symptomatology would not apply to the Veteran's claimed sleep apnea because it is not recognized as a "chronic disease" under 38 C.F.R. § 3.309(a). In any case, the Board observes that the STRs lack the documentation of the combination of manifestations sufficient to identify sleep apnea and lack sufficient observation to establish chronicity of such disability during service. On separation examination, there were no complaints of sleep problems, snoring or fatigue. Further, there is no evidence of these complaints after service for many years. The Veteran stated that he sought treatment in 2008 only after his wife complained about his snoring and falling asleep.  By the Veteran's own statements and the medical records during and after service, the onset of sleep apnea was many years after service. Thus, there is no evidence of continuity of symptomatology to support the Veteran's claim. As continuity of symptomatology is not shown by the clinical record or reported statements of the Veteran, the preponderance of the evidence is against the claim of service connection for sleep apnea based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  

The Board next turns to the question of whether service connection for sleep apnea may be granted on the basis that although the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d) (direct service connection), it is shown to be related to service. The Board finds that the preponderance of the evidence is against this theory of entitlement also. Notably, there is no medical opinion in the record that relates the Veteran's claimed disability to his service. On the VA examination in September 2015, the examiner furnished an opinion followed by a clarifying addendum opinion in January 2016 that weighs against the Veteran's claim. In essence, the examiner opined that there was not a relationship (causal or aggravation) between the Veteran's claimed disability and his military service. The examiner considered the Veteran's contentions regarding exposure to herbicide agents and nasal obstruction in service, when addressing the likely cause of his sleep apnea.

Regarding the question of etiology, the VA examiner concluded that the Veteran's sleep apnea was less likely than not incurred in or caused by service. As noted by the examiner, private and VA records show a clear diagnosis of sleep apnea no earlier than 2008. In a November 2009 statement, the Veteran appears to be claiming that he suffered from symptoms related to sleep apnea during service (including snoring and "choking" for air) but "by those times, no one was aware of sleep [a]pnea and the symptoms." However, as considered by the examiner, there were no abnormalities noted on the Veteran's June 1969 separation examination. The Veteran did note trouble with his ear, nose and throat at the time, but there is no mention that such trouble related to sleeping problems; it is likely that he was referring to ear problems (he had hearing difficulty) or nose problems (he complained of nasal obstruction the next month when a deviated septum was identified). In any case, it is not known how the Veteran knew he has signs of snoring and choking during service, as he would be sleeping. The examiner also observed that post-service treatment records did not show complaints or treatments for any symptoms attributed to the Veteran's diagnosed sleep apnea for many years after service.  This is a factor that tends to weigh against his service connection claim. Maxon v. West, 12 Vet. App. 453, 459 (1999). The examiner found that the most likely cause of the sleep apnea was the Veteran's obesity, not exposure to Agent Orange or to a deviated septum. Nor did the examiner find that the deviated septum aggravate the sleep apnea. Reasons were given to support all the examiner's conclusions, and the Veteran has provided no evidence to the contrary.

As for the question of whether the Veteran's sleep apnea, first documented years after service, is attributable to exposure to Agent Orange or other herbicide agent exposure during a tour of duty in Vietnam, based on his service in the Republic of Vietnam, the Veteran is presumed to have been exposed to herbicide agents therein. 38 U.S.C.A. § 1116(f). However, sleep apnea is not on the list of diseases recognized by VA as having a presumed association with such exposure.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). While he may still establish service connection by evidence that such exposure caused the disability (38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)), there is no nexus evidence in the file, to include the medical opinions therein, indicating that sleep apnea is related to his presumed herbicide agent exposure. The Veteran has not furnished any evidence to suggest that his Agent Orange exposure led to the development of his sleep apnea many years after service, and in the VA opinion of January 2016, the examiner considered whether sleep apnea may be associated with Agent Orange exposure in service but determined that obesity was the most likely cause.

The only other evidence which purports to link the Veteran's sleep apnea to his service is the Veteran's own statements. Lay persons are competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, identification of the disability at issue here as well as its causation (including any aggravating factors), requires specialized testing and is therefore outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). To the extent the Veteran has asserted that there is an association between sleep apnea and his exposure to Agent Orange and/or obstruction in breathing, his opinion as a layperson is limited to inferences that are rationally based on perception and also do not require specialized education, training, or experience.  See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence). Although the Veteran is competent to describe sleep apnea symptoms, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), sleep apnea is not a condition found under case law to be capable of lay observation, and the determination as to their presence is medical in nature. That is, the question of whether such disabling symptoms are the result of the conditions of service constitutes a complex medical question beyond the realm of lay observation. Jandreau, 429 F.3d at 1377. Therefore, to the extent his statements are offered as proof of a relationship between his sleep apnea and his period of service (including exposure to herbicide agents therein), the statements are not competent evidence. That is, they are not probative evidence favorable to the claim.

Without competent and credible evidence of an association between the Veteran's sleep apnea and his active duty, service connection is not warranted. As the preponderance of evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied. See 38 U.S.C.A. § 5107.




ORDER

Entitlement to service connection for sleep apnea, to include claimed as due to exposure to herbicide agents, is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


